MINERAL PROPERTY OPTION AGREEMENT
 
BETWEEN
 
DALTON DUPASQUIER AND
 
FORCE ENERGY CORP.
 
ZORO MINERAL CLAIM
 
PROVINCE OF MANITOBA
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

DEFINITIONS
3
REPRESENTATIONS AND WARRANTIES OF DUPASQUIER
5
REPRESENTATIONS AND WARRANTIES OF FORCE
6
GRANT AND EXERCISE OF OPTION
7
RIGHT OF ENTRY
8
OBLIGATIONS OF DUPASQUIER DURING PROPERTY OPTION PERIOD
8
TERMINATION OF PROPERTY ACQUISITION
9
TRANSFERS
9
FORCE MAJEURE
10
CONFIDENTIAL INFORMATION
10
ARBITRATION
11
DEFAULT AND TERMINATION
11
NOTICES
11
GENERAL
12
   
SCHEDULE "A"
DESCRIPTION OF PROPERTY RIGHTS AND PROPERTY
 

 
 
2

--------------------------------------------------------------------------------

 
 
OPTION AGREEMENT


THIS AGREEMENT made effective as of the 6 day of July, 2010.


BETWEEN:


DALTON PUPASQUIER, an individual having a residence at 201-14881 Marine Drive,
White Rock, British Columbia, Canada;
 
(hereafter “Dupasquier”)
 
 - And -



FORCE ENERGY CORP., a body corporate, incorporated under the Laws of Nevada and
having offices at 1400- 16th Street, 16 Market Square, Suite 400, Denver, Co.,
80202, USA.
 
(hereafter “Force”)


WHEREAS:


A.       Dupasquier is the holder of or is entitled to become the holder of all
Property Rights related to the Property; and
 
B.      Dupasquier has agreed to grant an Option to Force to acquire an interest
in and to the Property Rights and the Property, on the terms and conditions
hereinafter set forth;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of
$10.00 now paid by Force to Dupasquier (the receipt of which is hereby
acknowledged), the parties agree as follows:
 
DEFINITIONS
 
1.1               For the purposes of this Agreement the following words and
phrases shall have the following meanings, namely:
 
a)  
"Agreement" means this agreement and any amendments thereto from time to time;

 
b)  
"Dupasquier" means Dalton. Dupasquier

 
c)  
"Closing Agent" means the legal firm of Maitland & Company, whose offices are
located in Vancouver, British Columbia

 
d)  
"Commencement Date" means the date of this Agreement;

 
e)  
"Completion Date" means the date on which Force fulfills all of its obligations
with respect to proper exercise of the Option as contemplated in Article 4
hereof;

 
 
3

--------------------------------------------------------------------------------

 
 
f)  
"Feasibility Report" means a detailed written report of the results of a
comprehensive study on the economic feasibility of placing the Property or a
portion thereof into Commercial Production and shall include a reasonable
assessment of the mineral ore reserves and their amenability to metallurgical
treatment, a description of the work, equipment and supplies required to bring
the Property or a portion thereof into Commercial Production and the estimated
cost thereof, a description of the mining methods to be employed and a financial
appraisal of the proposed operations supported by an explanation of the data
used therein;

 
g)  
"Force" means Force Energy Corp.;

 
h)  
"Mine" means the workings established and assets acquired, including, without
limiting the generality of the foregoing, development headings, plant and
concentrator installations, infrastructure, housing, airport and other
facilities in order to bring the Property into Commercial Production;

a.  
"Mineral Products" means the end products derived from operating the Property as
a Mine;

b.  
"Mining Operations" means every kind of work done:

c.  
on or in respect of the Property in accordance with a Feasibility Report; or

d.  
if not provided for in a Feasibility Report, unilaterally and in good faith to
maintain the Property in good standing, to prevent waste, or to otherwise
discharge any obligation which is imposed upon it pursuant to this Agreement;

 
including, without limiting the generality of the foregoing, investigating,
prospecting, exploring, developing, property maintenance, preparing reports,
estimates and studies, designing, equipping, improving, surveying, construction
and mining, milling, concentrating, rehabilitation, reclamation, and
environmental protection;

 
i)  
"Operator" means a person or persons if any who may be engaged by Force, at its
sole discretion, to be the Operator of the Property;

 
j)  
"Option" means the irrevocable option for Force to earn in and acquire a net
undivided interest in and to the Property as provided in this Agreement;

 
k)  
"Option Period" means the period commencing on the Commencement Date to and
including June 15,2013;

 
L)  
"Property" means the exploration properties and lands located in the Province of
Manitoba all as more particularly described in Schedule "A" hereto;

 
m)  
"Property Rights" means all applications for permits for general reconnaissance,
permit for general reconnaissance, interim approvals, applications for contracts
of work, contracts of work, licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration and
development of the Property, or for the purpose of placing the Property into
production or continuing production therefrom.

 
REPRESENTATIONS AND WARRANTIES OF DUPASQUIER
 
2.1          Dupasquier hereby acknowledges and confirms that it holds the
Property Rights related to an undivided one hundred (100%) percent interest in
the Property as at the date hereof.
 
2.2          Dupasquier represents and warrants to Force that:
 
 
4

--------------------------------------------------------------------------------

 
 
a)  
Dupasquier is lawfully authorized to hold his interest in the Property and will
remain so entitled until 85% of the interests of Dupasquier in the Property have
been duly transferred to Force as contemplated by the terms hereof;

b)  
Dupasquier is an individual, has attained the age of majority and is legally
competent to execute this agreement and to take all actions required pursuant
thereto and that upon execution and delivery, this agreement, will constitute a
legal, valid and binding contract of Dupasquier enforceable against Dupasquier
in accordance with its terms;

c)  
as at the date hereof and at the time of transfer to Force of an interest in the
mineral claims and/or exploration licenses comprising the Property Dupasquier is
and will be the beneficial owner of its interest in the Property free and clear
of all liens, charges, claims, royalties or net profit interests of whatsoever
nature, and no taxes or rentals will be due in respect of any thereof;

d)  
Dupasquier has the right and capacity to deal with the Property and the right to
enter into this Agreement and to dispose of his right, title and interest in the
Property as herein contemplated;

e)  
there is no adverse claim or challenge against or to Dupasquier's interest in
the Property, nor to the knowledge of Dupasquier is there any basis therefore,
and there are no outstanding agreements or options to acquire or purchase such
interest in the Property or any portion thereof other than this Agreement;

f)  
no person has any royalty, net profit interests or other interest whatsoever in
the Property;

g)  
Dupasquier is duly authorized to execute this Agreement and for the performance
of this Agreement by him, and the consummation of the transactions herein
contemplated will not conflict with or result in any breach of any covenants or
agreements contained in, or constitute a default under, or result in the
creation of any encumbrance under the provisions of its articles or constating
documents or any indenture, agreement or other instrument whatsoever to which
Dupasquier is a party or by which he is bound or to which he or the Property may
be subject;

h)  
no proceedings are pending for, and he is unaware of any basis for the
institution of any proceedings leading to, the placing of Dupasquier in
bankruptcy or subject to any other laws governing the affairs of and insolvent
person;

i)  
there are no claims, proceedings, actions or lawsuits in existence and to the
best of Dupasquier's information and belief none are contemplated or threatened
against or with respect to the right, title, estate and interest of Dupasquier
in the Property;

j)  
to the best of his information and belief, all laws, regulations and orders of
all governmental agencies having jurisdiction over the Property have been
complied with by Dupasquier;

k)  
to the best of his information and belief Dupasquier is in good standing under
all agreements and instruments affecting the Property to which he is a party or
is bound.

 
2.3 The representations and warranties contained in this section are provided
for the exclusive benefit of Force, and a breach of any one or more thereof may
be waived by Force in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty, and the representations and warranties contained in this section shall
survive the execution hereof.
 
2.4 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to Force the interest to be acquired hereunder and there shall not
be any merger of any covenant, representation or warranty in such assignments,
transfers, conveyance or documents, any rule or law, in equity or statute to the
contrary notwithstanding.
 
REPRESENTATIONS AND WARRANTIES OF FORCE
 
3.1 Force represents and warrants to Dupasquier that:
 
a)  
it has been duly incorporated and validly exists as a corporation in good
standing under the laws of its jurisdiction of incorporation;

 
 
5

--------------------------------------------------------------------------------

 
 
b)  
it is or will be prior to acquiring any undivided interest in the Property
hereunder, lawfully authorized to hold mineral claims and real property under
the laws of the jurisdiction in which the Property is situate;

c)  
it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated by it will not conflict with or result in
any breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
articles or the constating documents of it or any shareholders' or directors'
resolution, indenture, agreement or other instrument whatsoever to which it is a
party or by which they are bound or to which it or the Property may be subject;
and,

d)  
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of
Force or the placing of Force in bankruptcy or subject to any other laws
governing the affairs of insolvent corporations.

 
3.2 The representations and warranties contained in this section are provided
for the exclusive benefit of Dupasquier and a breach of anyone or more thereof
may be waived by Dupasquier in whole or in part at any time without prejudice to
its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution hereof.
 
3.3 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to Dupasquier the interest to be acquired hereunder and there shall
not be any merger of any covenant, representation or warranty in such
assignments, transfers, conveyance or documents, any rule or law, in equity or
statute to the contrary notwithstanding.
 
GRANT AND EXERCISE OF OPTION
 
4.1 Dupasquier hereby irrevocably grants to Force the sole and exclusive right
and Option to acquire all of the right, title, estate and interest of
Dupasquier's one hundred (100%) percent net undivided interest) in and to the
Property Rights and Property, free and clear of all charges, encumbrances,
claims, royalties and net profit interests of whatsoever nature.
 
4.2 If at any time after the date hereof Force determines in its sole discretion
to commission a Feasibility Report recommending the Construction of a Mine,
Force shall give written notice thereof to Dupasquier.
 
4.3 The Option may be exercised at any time (subject to the terms as stated
herein) by Force upon:
a)  
paying Dupasquier sixty two thousand dollars ($62,000) upon the execution of
this agreement;

b)  
paying Dupasquier one hundred thousand dollars ($100,000) on or before June 15,
2011;

c)  
paying Dupasquier two hundred thousand dollars ($200,000) on or before June,) 5,
2012 and by;

d)  
paying Dupasquier four hundred thousand dollars ($400,000) on or before June 15,
2013 (collectively the "Cash Purchase Pricetl),

 
Until such time as the Option is exercised in accordance with the terms hereof,
Force shall have no interest of whatsoever nature in the Property Rights or the
Property.
 
4.5 If and when the Option has been exercised in accordance with Section 4.3 and
commencing on the Completion Date:
 
a)  
The undivided right, title and interest of the parties in the Property shall be
as follows:

 
Before Completion Date (net)
After Completion Date (net)
Dupasquier 100%
Dupasquier 0%
Force           0%
Force 100%
Total 100%
Total 100%

 
 
6

--------------------------------------------------------------------------------

 
 
 
b)  
the undivided right, title and interest in and to the Property Rights and the
Property acquired by Force upon the Completion Date shall vest in Force free and
clear of all charges, encumbrances, claims, royalties or net profit interests of
whatsoever nature.

 
4.6 Within 30 days after the Completion Date, Dupasquier shall deliver to Force
such number of duly executed transfers which in the aggregate convey
Dupasquier's interest to be acquired hereunder in the Property in favour of
Force. In the event that Dupasquier shall deliver notice to Force that it has
exercised the Option pursuant to the terms hereof, Force shall be entitled to
receive and to record such of the transfers contemplated hereby at its own cost
with the appropriate governmental office to effect legal transfer of such
interest in the Property into the name of Force.
 
4.7 During the term of this agreement Dupasquier shall deliver to Force such
number of duly executed transfers which in the aggregate convey Dupasquier's
interest to be acquired hereunder in the Property and the Property Rights in
favour of Force. Title to the Property and the Property Rights will be held in
trust for the benefit of Force by the legal firm of Maitland & Co., LLP, at
their offices located in Vancouver, British Columbia.
 
CLOSING
 
5.1 The Closing of this Agreement shall take place at 12 o'clock, noon, PDT, on
_________________, __2010, at the offices of the Closing Agent.
 
5.2 Upon the Closing of this agreement;
 
i.  
Dupasquier shall deliver to the Closing Agent to be held in trust for the
parties hereunder such number of duly executed transfers which in the aggregate
convey Dupasquier's interest to be acquired hereunder in the Property and the
Property Rights in favour of Force, and;

ii.  
Force shall pay the portion of the Cash Purchase Price identified in subsection
4.3 a) to Dupasquier .

 
5.3 Dupasquier and Force will use their best efforts to assist each other in
obtaining the requisite regulatory approvals required in connection with the
execution, delivery and performance of this Agreement.
 
5.4 Prior to paying the portion of the Cash Purchase Price identified in
subsection 4.3 a) Dupasquier shall have provided evidence to Force, acting
reasonably, that the subject claim Property is in good standing.
 
RIGHT OF ENTRY
 
6.1 During the term of this Agreement, Forcer and its servants, agents and
independent contractors, shall have the sole and exclusive right in respect of
the Property to:



a)  
enter thereon at their sole risk and expense;

b)  
do such prospecting, exploration, development and other mining work thereon and
thereunder as Force, in its sole discretion may determine advisable;

c)  
bring upon and erect upon the Property such buildings, plant, machinery and
equipment as Force may deem advisable and for a period of 180 days following the
termination of this Agreement, to remove such buildings, plant, machinery and
equipment; and

d)  
remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.

 
 
7

--------------------------------------------------------------------------------

 
 
TERMINATION OF OPTION
 
7.1 Provided that Force is not in default pursuant to the provisions hereof,
Force shall have the right at any time during the term of this Agreement to
terminate the Option by providing not less than forty five (45) days written
notice to Dupasquier.
 
7.2 Notwithstanding the termination of the Option, Force shall have the right,
within a period of one hundred and eighty (180) days following the end of the
Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of Force, and any such property not removed within such
180 day period shall thereafter become the property of Dupasquier.
 
FORCE MAJEURE
 
8.1 If Force is at any time either during the term of this Agreement or
thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, lock-outs, labour shortages, power shortages,
fuel shortages, fires, wars, acts of God, governmental regulations restricting
normal operations, shipping delays or any other reason or reasons, other than
lack of funds, beyond the control of Force, the time limits for the performance
by Force of its obligations hereunder shall be extended by a period of time
equal in length to the period of each such prevention or delay, but nothing
herein shall discharge Force from its obligations hereunder to maintain the
Property in good standing.
 
8.2 Force shall give prompt notice to Dupasquier of each event of force majeure
under Section 9.1 and upon cessation of such event shall furnish to Dupasquier
notice to that effect together with particulars of the number of days by which
the obligations of Force hereunder have been extended by virtue of such event
offorce majeure and all preceding events offorce majeure.
 
CONFIDENTIAL INFORMATION
 
9.1 The parties to this Agreement shall keep confidential all books, records,
files and other information supplied by any party to one of the other parties or
to their employees, agents or representative in connection with this Agreement
or in respect of the activities carried out on the Property by a party, or
related to the sale of minerals, or other products derived from the Property,
including all analyses, reports, studies or other documents prepared by a party
or its employees, agents or representatives, which contain information from, or
otherwise reflects such books, records, files or other information. The parties
shall not and shall ensure that their employees, agents or representatives do
not disclose, divulge, publish, transcribe, or transfer such information, all or
in part, without the prior written consent of the other parties, which may not
be arbitrarily withheld and which shall not apply to such information or any
part thereof to the extent that:
 
a) prior to its receipt by a party such information was already in the
possession of such party or its employees, agents or representatives; or
b) in respect of such information required to be publicly disclosed pursuant to
applicable securities or corporate laws.
 
ARBITRATION
 
10.1 The parties agree that all questions or matters in dispute with respect to
any dispute shall be settled by arbitration and shall be submitted to
arbitration pursuant to the terms hereof.
 
10.2 It shall be a condition precedent to the right of any parties, to submit
any matter to arbitration pursuant to the provisions hereof, that any party
intending to refer any matter to arbitration shall have given not less than ten
(10) days' prior notice of its intention to do so to the other party, together
with particulars of the matter in dispute. On the expiration of such ten (10)
days, the party who gave such notice may proceed to refer the dispute to
arbitration as provided in 10.3.
 
10.3 The party desiring arbitration shall appoint one arbitrator, and shall
notify the other party of such appointment, and such other party shall, within
fifteen (15) days after receiving such notice, either consent to the appointment
of such arbitrator which shall then carry out the arbitration or appoint an
 
 
8

--------------------------------------------------------------------------------

 
 
arbitrator, and the two arbitrators so named, before proceeding to act, shall,
within thirty (30) days ofthe appointment of the last appointed arbitrator,
unanimously agree on the appointment of a third arbitrator to act with them and
be chairman of the arbitration herein provided for. If the other parties shall
fail to appoint an arbitrator within fifteen (15) days after receiving notice of
the appointment of the first arbitrator, the first arbitrator shall be the only
arbitrator, and if the two arbitrators appointed by the party shall be unable to
agree on the appointment of the chairman, the chairman shall be appointed under
the provisions of the Arbitration Act of British Columbia. Except as
specifically otherwise provided in this section, the arbitration herein provided
for shall be conducted in accordance with such Act. The chairman, or in the case
where only one arbitrator is appointed, the single arbitrator, shall fix a time
and place in Vancouver, British Columbia, for the purpose of hearing the
evidence and representations of the parties, and he shall preside over the
arbitration and determine all questions of procedure not provided for under such
Act or this section. After hearing any evidence and representations that the
parties may submit, the single arbitrator, or the arbitrators, as the case may
be, shall make an award and reduce the same to writing, and deliver one copy
thereof to each of the parties. The expense of the arbitration shall be paid as
specified in the award
10.4 The parties agree that the award of a majority of the arbitrators, or in
the case of a single arbitrator, of such arbitrator, shall be final and binding
upon each of them.
 
DEFAULT AND TERMINATION
 
11.1 If at any time during the term of this Agreement Force fails to perform any
obligation required to be performed by it hereunder or is in breach of a
warranty given by it hereunder, which failure or breach materially interferes
with the implementation of this Agreement, Dupasquier may terminate this
Agreement but only if:
 
a) it shall have first given to the defaulting Force a notice of default
containing particulars of the obligation which the defaulting Force has not
performed, or the warranty breached; and
b) the defaulting Force has not, within forty-five (45) days following delivery
of such notice of default, cured such default or commenced proceedings to cure
such default by appropriate payment or performance, the defaulting Force hereby
agreeing that should it so commence to cure any default it will prosecute the
same to completion without undue delay, provided however, that this paragraph
shall not be extended to a default by Force to exercise an Option pursuant to
Article 4 thereof.
 
11.2 Notwithstanding Section 11.1 hereof, if at any time Force fails to perform
a condition precedent to the exercise of the Option, Dupasquier shall be
entitled to forthwith terminate this Agreement.
 
NOTICES
 
12.1 Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be sent by prepaid
registered mail deposited in a Post Office in Canada addressed to the party
entitled to receive the same, or delivered, telexed, telegraphed or telecopied
to such party at the address for such party specified herein pursuant to this
Agreement. The date of receipt of such notice, demand or other communication
shall be the date of delivery thereof if delivered, telexed, telegraphed or
telecopied, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the fifth business day after the same shall have been so
mailed except in the case of interruption of postal services for any reason
whatever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.
12.2 Either party may at any time and from time to time notifY the other party
in writing of a change or address and the new address to which notice shall be
given to it thereafter until further change.
 
GENERAL
 
13.1 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
13.2 No consent or waiver expressed or implied by any party in respect of any
breach or default by any other party in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach of default.
 
13.3 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance and do such
further and other acts which may be reasonably necessary or advisable to carry
out fully and effectively the intent and purpose of this Agreement or to record
wherever appropriate the respective interest from time to time of the parties in
the Property.
 
13.4 This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
 
13.5 This Agreement shall, (i) be governed by and construed in accordance with
the laws of British Columbia and the parties hereby irrevocably attorn to the
jurisdiction of the said province and (ii) be subject to the approval of all
securities regulatory authorities having jurisdiction, such approvals will be
sought in a timely and diligent manner.
 
13.6 Time shall be of the essence in this Agreement.
 
13.7 Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.
 
13.8 The rights and obligations of each party shall be in every case several and
not joint or joint and several.
 
13.9 This Agreement may be executed in any number of identical counterparts
which shall constitute an original and collectively and separately constitute a
single instrument or agreement.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
DALTON DUPASQUIER
 
/s/ Dalton Dupasquier
 
 
/s/ Anita Gontiga
  witness  
 
Anita Gontiga
  name of witness     FORCE ENERGY CORP  
 
/s/ Michael Mathot
  Michael Mathot, Director, Secretary, Treasuer  

 
 
10

--------------------------------------------------------------------------------

 
 
 
ScbeduleA
to the
 
Mineral Property Option Agreement
Date_____, _____,2010
 
Description of Mineral Property (attached)